Citation Nr: 9912164	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-49 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a seizure disorder, a 
disability manifested by memory loss and the residuals of a 
thoracic aneurysm and stroke, claimed as due to exposure to 
Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from March 1963 to 
September 1967.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
RO.  

This case was remanded by the Board in December 1997 for 
further evidentiary development.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a disease 
determined by VA to be causally related to presumed Agent 
Orange exposure in service.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from a seizure disability, a 
disability manifested by memory loss and the residual 
disability related to a thoracic aneurysm and stroke due to 
inservice exposure to Agent Orange or other disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a seizure disorder, a disability manifested by 
memory loss, and the residuals of a thoracic aneurysm and 
stroke as secondary to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  

In addition, certain diseases when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) (1998).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic, 
however.  38 C.F.R. § 3.307(a) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In the case at hand, the record contains no evidence showing 
the veteran suffers from any of the medical condition listed 
in 38 C.F.R. § 3.309(e).  The veteran therefore is not 
eligible for service connection on a presumptive basis and 
the presumption of Agent Orange exposure does not attach to 
the veteran.  McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999).  

The question of whether the veteran was exposed to Agent 
Orange in service does not have to be reached since no 
competent evidence has been presented to show that the 
veteran currently suffers from a disability which has been 
related to Agent exposure in service.  Moreover, a careful 
review of the service medical records shows no evidence that 
the veteran suffered from any of the conditions at issue in 
service.  Further, no competent evidence has been submitted 
to support the veteran's lay assertions that any current 
seizure disability, disability manifested by memory loss, and 
residual disability related to a thoracic aneurysm and stroke 
are due to disease or injury which was incurred in or 
aggravated by service.  Claims by the veteran and his 
representative as to such a link represent lay evidence, and 
as such they are insufficient when a situation calls for a 
medical opinion.  Espiritu.  

In sum, the veteran has presented no evidence showing he 
suffers from a medical condition for which presumptive 
service connection based on presumed Agent Orange exposure 
can be granted.  He also has presented no competent medical 
evidence connecting any of the claimed conditions to other 
disease or injury which was incurred in or aggravated by 
service.  

This being the case, the Board finds the veteran has not met 
the requirements set forth by the Court in Caluza.  The Board 
therefore must find the veteran has not submitted well-
grounded claims of service connection for a seizure disorder, 
a disability manifested by memory loss, or the residuals of a 
thoracic aneurysm and stroke.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  


ORDER

Service connection for a seizure disorder, a disability 
manifested by memory loss and the residuals of a thoracic 
aneurysm and stroke is denied, as well-grounded claims have 
not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

